DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 01/19/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 01/019/2022, with respect to the prior art references if Nair and Hancock not teaching “wherein the first single transmit firing by the first subaperture occurs only once before the sequence proceeds to a second subaperture comprising a different, second subset of the acoustic elements associated with a different second portion of the circumference; a second single transmit firing at a different, second time by the first subaperture, wherein the second single transmit firing occurs only after the sequence has proceeded to the second subaperture” as recited in claims 1 and 11 have been fully considered and are persuasive. 
The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all the features of the amended claim 1, specifically with respect to the activation of the first subaperture only once before proceeding to the second subaperture and being activated a second time.
Furthermore, claims 9 and 19 were amended to include “wherein the sequence further comprises: a third single transmit firing at a third time by the first subaperture and a fourth single transmit firing at a fourth time by the first subaperture” which are not taught by the prior art references of record, both along an in combination.
Finally, the examiner acknowledges that the prior art of record does not teach the applicant’s newly added claim 21 to recite “wherein the sequence further comprises: a third single transmit firing 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “wherein the first single transmit firing by the first subaperture occurs only once before the sequence proceeds to a second subaperture comprising a different, second subset of the acoustic elements associated with a different second portion of the circumference; a second single transmit firing at a different, second time by the first subaperture, wherein the second single transmit firing occurs only after the sequence has proceeded to the second subaperture” as recited in claims 1 and 11 have been fully considered and are persuasive. 
Furthermore, the examiner acknowledges that the prior art of record does not teach the applicant’s newly added claim 21 to recite “wherein the sequence further comprises: a third single transmit firing by the second subaperture immediately following the first single transmit firing by the first subaperture, and wherein the third single transmit firing by the second subaperture occurs only once before the sequence proceeds to a next subaperture”. 
The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all the features of the amended claim 1 or newly added claim 21, specifically with respect to the activation of the first subaperture only once before proceeding to the second subaperture, the first subaperture being activated a second time and the third single transmit firing by the second subaperture immediately following the first single transmit firing by the first subaperture.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793